DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-22, 24-26, 28-29, 34-35, 37-41, and 43-45 are pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

The above-identified limitation of claim 45 can be added to the list of alternatives in claim 44 in order to overcome this rejection.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-22, 24-26, 28-29, 34-35, 37-41, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al. (US 2016/0244980), hereinafter Urban.
Regarding claims 19 and 38, Urban discloses an additive manufacturing method for producing a terrazzo (par. 0070) flooring design on a flooring surface comprising: (a) providing a base web (par. 0018, 0034-0035) which is “the resin coating thereon” (the cement or concrete floor) referred to in par. 0034; 
(b) 3D printing using a variety of disclosed 3D printing methods, a series of “inlays” (boundary walls) of material at predetermined positions (par. 0018, 0032, 0036) extending from the base web/substrate as to form enclosures and provide a boundary for filling compositions in the enclosures that prevents mixing of filling composition into neighboring enclosures (par. 0076-0078) as the substructures are formed either together or with gaps or interstices in between (par. 0064-0065);
(c) applying the base web with the boundary walls onto said flooring surface (par. 0033-0034, 0051-0052); (d) covering said base web and at least part of said boundary walls with said 
Urban discusses two different embodiments, one in which the inlays are applied directly to the substrate (par. 0033-0034), and the other in which the inlays are applied to a second substrate, removed, and then re-applied to a substrate (par. 0035, 0051-0052). This differs from the claimed invention in that step (c) of the claim requires “applying said base web with said boundary walls onto said flooring surface” – while in the Urban reference, the base web would already be on the flooring surface when the inlays are applied, as mapped to the claims.  
However, it has been held that any order of performing steps is prima facie obvious in the absence of new or unexpected results. In this case, the intermediate structure arrived at (after step c in the claim) is the same in Urban as in the claimed invention demonstrating that there are no new or unexpected results from either order of steps. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the base web with the boundary walls are applied to the flooring surface as required in the claims. 
Regarding claims 20, 26, 28-29, and 41, Urban discloses the subject matter of claim 19, and further discloses that there is a layout of boundary walls produced as inlays above in claim 19, which would inherently require the steps of “designing a lay-out of said boundary walls, dividing the flooring surface into surface sections determining individual tiles, and designing a set of tiles providing a tessellation of said flooring surface” since the printing of the tiles would be the printing of the inlay(s) (Urban, par. 0018, 0032, 0036, 0064-0065) as described above in claim 19. The 3D printing of the inlays also implies the limitations as in claims 26, 28, and 29 
Regarding claims 21-22 and 39-40, Urban discloses the subject matter of claim 19, and further discloses that the thickness of the tiles is on the order of several mm thick, and as such, would obviously be within a range of less than 10 or 60 cm (par. 0094), from a lower surface facing the flooring surface below, since the base web is a resin coating on the flooring surface below and the inlays/boundary walls can be of varying thicknesses (par. 0064-0065, 0078). 
Regarding claims 24-25, Urban discloses the subject matter of claim 19, and further discloses that the inlay material can be the same or different from the resin coating making up the base web (par. 0034, 0054, 0059). 
Regarding claims 34-35, Urban discloses the subject matter of claim 20 as discussed above, and further discloses that the boundary walls forms a tile border of a tile being formed (par. 0064-0065, 0089-0090) as implied by the language “interstices” with the curable material being placed in interstices between substructures of the inlay, and the tiles would be coupled together once formed, at each of the boundary walls as required by the claims. 
Regarding claim 37, Urban discloses the subject matter of claim 19, and does not explicitly disclose either a regular pattern or irregular pattern of tiles on the floor (par. 0064-0065) but does suggest that any such pattern would be acceptable and provides no requirement that the tiles or interstices between substructures be in a “regular” or grid format. Accordingly, in view of the above, it would have been obvious to one of ordinary skill in the art to have provided any design for the interstices above, as to result in an “irregular” pattern as is claimed.  
Regarding claims 43-45, Urban discloses the subject matter of claim 19 as discussed above, and further discloses placing an “inlay” (which reads on ‘visual indication’ or ‘coupling provision’) as to indicate any representation (par. 0063-0064) being formed with an inlay of a different height than the previously-mentioned inlay (par. 0065) such that wherein the covering with the filling composition also covers these specific “inlays” (par. 0078) and the grinding or polishing results in these specific “inlays” (representing the ‘visual indication’ and the ‘coupling provision’ of claims 43-44) not being visible (par. 0078 and 0089-0090 explain that the mechanical finishing/grinding can occur “on the surface of the flooring or coating exclusive the embedded inlays” which are referring to these specific inlays of lower height that are not revealed by the grinding or polishing. Because “snap fit” as in claim 45 would not require any particular structure as it is covered up by the filling composition, it would also be met by the above. 
Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive. Examiner notes Applicant’s emphasized request for an interview in the case of this Office Action not being an Allowance, but an Office Action had to be mailed due to pendency requirements. Please contact Examiner at the telephone number below to schedule an interview, if an interview is still desired after review of this Office Action.   
In response to the arguments on p. 9-11 regarding Urban which is applied above, Examiner notes that the “inlays” as described, with the material spreading around the inlays, would also mean that they would be within “tiles” of a larger pattern, with the interstices representing the tiles. The position taken in the Advisory Action of 1/26/2022 has been slightly modified. 
around and over them (where designed to be thinner/thicker) (par. 0065, 0076-0078) and then machined/grinded/polished away to expose at least some of the previously-applied “inlay” patterns (par. 0089-0090) but while leaving others embedded. 
The substructures can also be formed as to be connected or with the before-mentioned “interstices” in between which would represent the “tiles” being formed within the interstices (par. 0065) and is “seamless” between the visible inlays and the cured material within the interstices (par. 0076-0078, 0089-0090). Thus, this would not appear to teach away from the claimed invention, but instead would seem to teach towards the claimed invention since the finished product would appear substantially the same in this case with the material being formed in the same way as in the claimed process. In order to meet claim 19, the grinding/polishing would be done to expose the inlay structures making up the substructures making up the inlay pattern that is filled as described in par. 0076-0078 with a resin material. The ordinary artisan would have recognized that this is a filling action since there eventually is a point at which the resin would overflow and cover the top of the substructures as described in the reference, but this would always occur if excess material is applied within a gap between the substructures. 
With respect to the arguments presented on p. 12, the inlay pattern can be made to be of different heights/thicknesses (par. 0064-0065 explicitly states this with respect to the inlays) and additionally, can be grinded/polished exclusive the embedded inlays (thus leaving at least some of them covered in this embodiment) (par. 0089-0090). Thus, there is an embodiment where some portions of the inlay (representing the elements of claims 43-45) are left covered, while 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.